Johnson, J.
These proceedings are taken under the provisions of a law (Laws of 1898, chap. 469) passed at the last session of the legislature “ to protect navigation in certain tide-waters within the state of New York.” The act in effect imposes a new obligation on all cities and villages, which, in obtaining their water supply, divert the water of freshwater streams flowing into any tide-water creek or estuary, which before was navigable for vessels of twenty or more tons burthen. As applied to the city of New York, the duty which the act imposes is to so dredge or deepen, to the depth of three feet, all such creeks or estuaries which were formerly fed or supplied from fresh-water streams which the city had diverted to its own use; and the remedy which the act provides for failure to so dredge or deepen is that the courts shall enjoin the city from continuing to divert or use the water of such fresh-water streams.
While the act obviously affects large and important interests, it is nevertheless an act clearly remedial, and which should be liberally construed to effect its declared and obvious purpose — to protect navigation in such creeks or estuaries. It is contended that all such rights of navigation were acquired by the Nassau Water Company by condemnation, and have passed to the city of New York, and that an act which attempts to revive or restore such rights is unconstitutional. I do not think that view is correct. The right of navigation is a public right, belonging not to towns, villages or cities as corporations, but rather to all citizens in severalty. Any citizen of Hempstead has a right to free navigation on the Hudson river; and so too any citizen of Albany county, equally with the citizens of Hempstead, has a right of navigation in and through all the navigable bays, estuaries and creeks in the town of Hempstead. All that this law requires is a restoration of such a right of navigation, where it has been impaired. And that is so obviously just, so clearly within the power and duty of government, that an act so providing and placing the burden on the community from which came the loss, must be' sustained.
The importance of the act, and of the questions which have been raised and argued before me, have seemed to me to render it proper that I should not dispose of this matter without considering the questions which will necessarily arise whenever and in whatever form the matter may be again presented. But the preliminary objection taken by the city of New York seems to preclude *179me from making any final order in the matter. The charter of the city (Laws of 1897, chap. 378) contains the following provision:
“ Section 261. Ño action or special proceeding, for any cause whatever, shall be prosecuted or maintained against the city of New York, unless it shall appear by and as an allegation in the complaint or necessary moving papers that at least thirty days have elapsed since the demand, claim or claims upon which such action or special proceeding is founded were presented to the comptroller of said city for adjustment, and that he has neglected or refused to make an adjustment or payment thereof for thirty days after such presentment.”
Though this proceeding did not come before me until September, it was initiated in August, and the objection as to the thirty day’s notice necessarily stands as of that date and I think applies to this case. Besides, it cannot be for the advantage of either party to have a proceeding of this importance go on subject to an objection which can be so easily met and taken out of the case if further proceedings are necessary.
Motion denied, without costs, with leave to renew.